MEMORANDUM **
Kenneth Lewis Baines appeals pro se the district court’s judgment dismissing his action without prejudice for failure to state a claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Omar v. Sea-Land Serv., Inc. 813 F.2d 986, 991 (9th Cir.1987), and we affirm.
The district court properly dismissed Baines’s action without prejudice because his allegations regarding the court’s dismissal of a previous action do not state a claim upon which relief can be granted. See id. (sua sponte dismissal under Fed. R.Civ.P. 12(b)(6) is proper “where the claimant cannot possibly win relief’).
Baines appears to misunderstand that he has initiated two separate actions with the district court. First, he filed Baines v. V.A. Greater Los Angeles Health, No. 02-CV-4268 (C.D.Cal), which the district court dismissed for insufficiency of service of process. Second, he filed the current action, No. 03-CV-2012, which the district court dismissed for failure to state a claim. We lack jurisdiction to review Baines’s contentions regarding the dismissal of the first action, No. 02-CV-4268, because Baines did not file a timely notice of appeal from the judgment dismissing that action. See Fed. R.App. P. 4(a).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.